EAGLE FAMILY OF FUNDS 880 Carillon Parkway Saint Petersburg, Florida 33716 March 4, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re:Eagle Capital Appreciation Fund (the “Trust”) File Nos. 002-98634 and 811-04338 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Eagle Capital Appreciation Fund (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated March 1, 2016 and filed electronically as Post-Effective Amendment No. 52 to the Trust’s Registration Statement on FormN-1A on February 29, 2016. If you have any questions or require further information, please do not hesitate to contact the undersigned at (727) 567-6141. Very truly yours, /s/ Daniel R. Dzibinski Daniel R. Dzibinski Secretary, Eagle Family of Funds cc: Richard J. Rossi Susan L. Walzer Eagle Asset Management, Inc.
